NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-3450-15T4


                                         APPROVED FOR PUBLICATION
KEITH WILLIAMS,
                                              April 19, 2017

     Petitioner-Appellant,                 APPELLATE DIVISION

v.

RAYMOURS FURNITURE CO., INC.,

     Respondent-Respondent.
_________________________________

         Submitted March 15, 2017 – Decided April 19, 2017

         Before Judges Alvarez, Accurso and Manahan.

         On appeal from the New Jersey Department of
         Labor, Division of Workers' Compensation,
         Claim Petition No. 2015-21874.

         Michael S. Harwin, attorney for appellant.

         The Chartwell Law Offices, LLP, attorneys
         for respondent (Brittany Atkinson, on the
         brief).

     The opinion of the court was delivered by

ACCURSO, J.A.D.

     Petitioner Keith Williams appeals from the dismissal of his

claim petition by the Division of Workers' Compensation for lack

of jurisdiction.    Because we conclude the judge of compensation
erred in concluding the Division was without jurisdiction to

consider Williams' claim, we reverse.

     The essential facts are undisputed.   Williams, a New Jersey

resident, filed an online application for employment with

respondent Raymours Furniture Co., Inc.    Respondent called

Williams at his home in Paterson to arrange an interview at

respondent's facility in Suffern, New York.    Following that

interview, respondent telephoned Williams at his home to offer

him a job as a warehouse worker in its shipping and receiving

department in Suffern.   Williams answered the phone and accepted

the job.

     Williams worked exclusively in respondent's Suffern

warehouse.   In 2014, he claimed he tripped over a hand truck in

the course of his employment and fractured his elbow.    The New

York Workers' Compensation Board directed respondent to provide

Williams medical treatment and indemnity benefits.

     A little over a year after the accident, Williams filed a

claim petition in New Jersey.1   Respondent answered, leaving

petitioner to his proofs as to all aspects of compensability and


1 Williams' New York petition does not pose an obstacle to
jurisdiction here or raise an issue of comity. The law is well
settled that a pending workers' compensation proceeding or award
in another state does not bar a workers' compensation proceeding
in New Jersey. See Williams v. A & L Packing & Storage, 314
N.J. Super. 460, 465-66 (App. Div. 1998), and cases cited
therein.



                                 2                          A-3450-15T4
raised the affirmative defense of lack of jurisdiction.

Williams subsequently filed a motion to strike the affirmative

defense, which the judge of compensation denied in a brief

opinion from the bench dismissing Williams' claim with

prejudice.    The judge found "[e]verything took place basically

in New York except for the residency of Mr. Williams."    Because

the accident occurred in New York where Williams regularly

worked, the judge concluded there was "no reason for New Jersey

to assert jurisdiction."

    On appeal, Williams contends the judge erred in concluding

New Jersey was without jurisdiction to resolve his claim

petition.    Among other things, he argues his residency and the

formation of the contract in New Jersey are sufficient to confer

jurisdiction on the Division.    We agree.

    Because the question before us is one of law, our review is

de novo.    Sentinel Ins. Co. v. Earthworks Landscape Constr.,

L.L.C., 421 N.J. Super. 480, 485-86 (App. Div. 2011).     It is, of

course, axiomatic that "the Workers' Compensation Court [now

Division] is statutory, with limited jurisdiction."     Connolly v.

Port Auth. of N.Y. & N.J., 317 N.J. Super. 315, 318 (App. Div.

1998).   Because its jurisdiction is statutory, it "is limited to

that granted by the Legislature and therefore 'cannot be

inflated by consent, waiver, estoppel or judicial inclination.'"




                                 3                          A-3450-15T4
Bey v. Truss Sys., Inc., 360 N.J. Super. 324, 327 (App. Div.

2003) (quoting Riccioni v. American Cyanamid Co., 26 N.J. Super.
1, 5 (App. Div. 1953)).

    New Jersey's Workers' Compensation Act, N.J.S.A. 34:15-1 to

-146, does not have an extraterritoriality provision.     See

Williams v. Port Auth. of N.Y. & N.J., 175 N.J. 82, 88 (2003).

We, however, break no new ground in acknowledging that "[a]ny

state having a more-than-casual interest in a compensable injury

may apply its compensation act to that injury without violating

its constitutional duty to give full faith and credit to the

compensation statutes of other states also having an interest in

the injury."   Connolly, supra, 317 N.J. Super. at 319 (quoting 9

Larson's Workers' Compensation Law § 86:00 at 16-55 (1997)).

    Professor Larson notes six grounds for asserting

applicability of a particular state's compensation act:

         (1) Place where the injury occurred;

         (2) Place of making the contract;

         (3) Place where the employment relation
         exists or is carried out;

         (4) Place where the industry is localized;

         (5) Place where the employee resides; or

         (6) Place whose statute the parties
         expressly adopted by contract.

         [13 Larson's Workers' Compensation Law
         § 142.01 (Matthew Bender, Rev. Ed. 2016).]



                                4                           A-3450-15T4
Larson has long expressed the view "that the state which was the

locus of any one of the first three items – contract, injury or

employment – and probably also of the next two – employee

residence and business localization – can constitutionally apply

its statute if it wants to."   Ibid.   New Jersey law is in

accord.   See Williams, supra, 175 N.J. at 88; Connolly, supra,

317 N.J. Super. at 319-22.

    Following "the principle that New Jersey generally will

take jurisdiction and apply its Act when the State has a

substantial interest," Williams, supra, 175 N.J. at 90, our

courts have found jurisdiction where New Jersey is the place

where the injury occurred, Boyle v. G. & K. Trucking Co., 37
N.J. 104, 112 (1962), where the petitioner was hired or the

employment contract formed, Gotkin v. Weinberg, 2 N.J. 305, 307

(1949); Rivera v. Green Giant Co., 93 N.J. Super. 6, 11 (App.

Div. 1966), aff'd o.b., 50 N.J. 284 (1967), where the employment

is carried out, Phillips v. Oneida Motor Freight, Inc., 163 N.J.

Super. 297, 303 (App. Div. 1978), and where the petitioner is a

resident, Bunk v. Port Auth. of N.Y. & N.J., 144 N.J. 176, 180-

81 (1996), at least where there exist some employment contacts

here, Parks v. Johnson Motor Lines, 156 N.J. Super. 177, 180-81




                                5                             A-3450-15T4
(App. Div. 1978); Beeny v. Teleconsult, Inc., 160 N.J. Super.
22, 27-28 (App. Div. 1978).2

     As the facts are undisputed that Williams accepted

employment from respondent by "speak[ing] the words of

acceptance into the telephone," thereby establishing New Jersey

as the place the contract was created, see 1 Corbin on Contracts

§ 3.25 (Perillo ed. 1993); Restatement (Second) of Contracts

§ 64 comment c (1981); Filson v. Bell Tel. Labs., Inc., 82 N.J.

Super. 185, 190 (App. Div. 1964) (noting "[a] contract is made

at the place where the final act necessary for its formation is

done"), the law is clear that New Jersey is an appropriate forum

for resolution of petitioner's claim petition, see Gotkin,

supra, 2 N.J. at 307; Rivera, supra, 93 N.J. Super. at 11,

certainly in conjunction with his residency here, see Parks,

supra, 156 N.J. Super. at 180-81; Beeny, supra, 160 N.J. Super.
2 The qualifier of employment contacts here is commonly employed
because although the Supreme Court stated in Bunk that "[a]s a
resident of New Jersey, Bunk can bring his action in New
Jersey," 144 N.J. at 181, jurisdiction was not contested there,
making the Court's statement dicta. Although the point is not
critical here as New Jersey is both the place of Williams'
residence and where he was hired, we note that dicta of the
Supreme Court is binding on us. State v. Breitweiser, 373 N.J.
Super. 271, 282-83 (App. Div. 2004) ("[A]s an intermediate
appellate court, we consider ourselves bound by carefully
considered dictum from the Supreme Court."), certif. denied, 182
N.J. 628 (2005).




                               6                          A-3450-15T4
at 27-28.   Gomez v. Federal Stevedoring Co., Inc., 5 N.J. Super.
100 (App. Div. 1949), is not to the contrary.3

     Because petitioner accepted respondent's offer of

employment in New Jersey and resides here, the Division has

jurisdiction to adjudicate his claim petition.

     Reversed.




3 Respondent argues that Gomez stands for the proposition that
both offer and acceptance "have to occur in New Jersey to confer
jurisdiction for purposes of workers' compensation benefits."
None of our cases, including Gomez, says so. A contract is
formed upon acceptance. Thus the focus in Gomez was on where
the petitioner assented to the offer of employment, not whether
it was extended by the employer in New York or its agent in New
Jersey. 5 N.J. Super. at 103 ("[T]he offer was accepted in this
State by petitioner's acts."); see also Bowers v. Am. Bridge
Co., 43 N.J. Super. 48, 55 (App. Div. 1956) ("Agency apart, the
acceptance by petitioner in Trenton of the employment
opportunity offered him so as to fix the situs of contract in
New Jersey is adequately established by his action in signifying
his assent to the proposal at the union hall in Trenton and in
proceeding at once to Morrisville.").




                                7                         A-3450-15T4